DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (7507141—hereinafter, Ward).

Regarding claim 1, Ward discloses a brassiere (fig.4), comprising: a first cup (38) and a second cup (38); a center bridge (fig.4) attaching the first cup to the second cup; a first wing (42) attached to the first cup, and a second wing (42) attached to the second cup; 

Regarding claim 2, Ward discloses the brassiere of claim 1, but does not disclose a functional limitation a second wing fastener attached to the first wing and positioned at a lateral location different from that of the first wing fastener, such that the first strap can be moved to a third arrangement by detaching the other end of the first strap from the first wing fastener and then attaching the other end of the first strap to the second wing fastener.  However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention, such modification would be considered a mere of design choice, 
Regarding claim 4, Ward discloses the brassiere of claim 1, wherein the first wing fastener and the second wing fastener are positioned proximate an upper edge of the first wing, and the first and the second cup fasteners are positioned proximate an upper edge of the first cup (fig.4). 
Regarding claim 4, Ward discloses the brassiere of claim 1, wherein at least one of the first and second cup fasteners is positioned on an inner surface of the first cup and facing toward a surface of a person wearing the brassiere (fig.4).
Regarding claim 5, Ward discloses the brassiere of claim 1, further comprising a back-strap fastener (fig.4 shows both wings 40 having hook and loop fasteners are configured to attach/release from each other) that fastens the first wing to the second wing, wherein the back fastener includes one or more hooks proximate an end of the first wing, and one or more respective eyes proximate an end of the second wing, such that the first wing is attached to the second wing when the one or more hooks are engaged with the respective one or more eyes (fig.4).
Regarding claim 6, Ward discloses the brassiere of claim 1, wherein the first wing fastener is positioned on an inner surface of the first wing and facing toward a surface of a person wearing the brassiere (fig.4).
Regarding claim 7, Ward discloses the brassiere of claim 1, wherein the first and the second cup fasteners detachably connect the end of the first strap to the first cup via hook and loop arrangements (fig.2-4).
Regarding claim 8, Ward discloses the brassiere of claim 1, further comprising:

third and fourth cup fasteners attached to the second cup and positioned at respective third and fourth lateral locations (fig.4); a third wing fastener attached to the second wing (fig.4 shows each structure 16/14 having a plurality of cup fasteners on the upper portion of the cups and at wings 40); and a second strap (36) detachably connected to the third cup fastener at one end.  but does not disclose the functional limitation the third wing fastener at the other end, such that the second strap can be moved from a fourth arrangement to a fifth arrangement by detaching the second strap from the third cup fastener and then attaching the second strap to the fourth cup fastener.  However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 9, Ward discloses the brassiere of claim 8, Ward discloses (fig.4 shows each structure 16/14 having a plurality of cup fasteners on the upper portion of the cups and at wings 40); but does not disclose further comprising a fourth wing fastener attached to the second wing and positioned at a lateral location different from that of the third wing fastener, such that the second strap can be moved to a sixth arrangement by detaching the other end of the second strap from the third wing fastener and then attaching the other end of the second strap to the fourth wing fastener. However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention, 
Regarding claim 10, Ward discloses a brassiere (fig.4), comprising: a pair of cups (38) attached to one another via a bridge, each cup having a wing extending therefrom (fig.4); straps (36) that are detachably connected to a respective cup and to a respective wing (42), each strap mountable over a respective shoulder of a wearer, such that each strap can be detached and repositioned along a lateral location of its respective cup (fig.4), but does not disclose a functional limitation such that each strap can be detached and repositioned along a lateral location of its respective wing.  However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Regarding claim 20, Ward discloses the brassiere of claim 19, further comprising a back-strap fastener (fig.4 shown each wing portions 40 having hook and loop fasteners are configured for attaching from each other) that fastens the first wing to the second wing, wherein the back fastener includes one or more hooks proximate an end of the first wing, and one or more respective eyes proximate an end of the second wing, such that the first wing is attached to the second wing when the one or more hooks are engaged with the respective one or more eyes (fig.4).



Regarding claim 11, Ward discloses the method of claim 10, further comprising attaching a second wing fastener (fig.4 shows each wing 40 having a plurality of hook and loop fasteners) to the first wing and positioned at a lateral location different from that of the first wing fastener, but does not disclose the functional limitation such that the 
Regarding claims 12-15, Ward discloses the method of claim 10, further comprising positioning the first wing fastener and the second wing fastener proximate an upper edge of the first wing (fig.4); further comprising positioning the first and the second cup fasteners proximate an upper edge of the first cup (fig.4); attaching a back-strap fastener to the brassiere that fastens the first wing to the second wing (fig.4).
Regarding claim 15, Ward discloses the method of claim 14, wherein attaching the back fastener includes attaching one or more hooks proximate an end of the first wing, and one or more respective eyes proximate an end of the second wing, such that the first wing is attached to the second wing when the one or more hooks are engaged with the respective one or more eyes (fig.4 shows the wings 40 having hook and loop fasteners are configured for attaching and releasing the wings of the bra system).

Regarding claim 16, Ward discloses the method of claim 10, wherein the first and the second cup fasteners detachably connect the end of the first strap to the first cup via hook and loop arrangements (fig.5).

detachably connecting a second strap to the third cup fastener at one end and to the third wing fastener at the other end, such that the second strap can be moved from a fourth arrangement to a fifth arrangement (fig.4 shows elements 16 on cups 38 and wings 40 having a plurality of fasteners) but does not disclose the functional limitation  detaching the second strap from the third cup fastener and then attaching the second strap to the fourth cup fastener.  However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 18, Ward discloses the method of claim 17, further comprising attaching a fourth wing fastener to the second wing and positioned at a lateral location different from that of the third wing fastener (fig.4 shows elements 16 on cups 38 and wings 40 having a plurality of fasteners), but does not disclose the functional limitation such that the second strap can be moved to a sixth arrangement by detaching the other end of the second strap from the third wing fastener and then attaching the other end of the second strap to the fourth wing fastener.   However, it would have been obvious 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732